Citation Nr: 0304216	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-01 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement of the appellant to the proceeds of the veteran's 
National Service Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	Edward J. Fisher, Jr., Esq.

Veteran's spouse represented by:  None


WITNESSES AT HEARING ON APPEAL

Appellant, S.H., and D. S.


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to April 
1953.  He died November 2000, as the result of large squamous 
cell cancer of the central nervous system.

This matter is contested, and came before the Board of 
Veterans' Appeals (the Board) on appeal from an October 2001 
administrative determination by the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania, that the veteran's spouse is 
entitled to the proceeds of the veteran's NSLI policy on the 
basis that she was the last-named principal beneficiary of 
record for this policy.  The ROIC determined that the 
appellant, the veteran's son, is not entitled to the proceeds 
of this policy.

The appellant and two of the veteran's brothers, S.H. and 
D.S., appeared at a hearing before a Member of the Board in 
Washington, D.C. in September 2002.

The veteran's spouse, the beneficiary, has not filed any 
statements with respect to this appeal.  However, the ROIC 
complied with the simultaneously contested claims procedures 
in this case.   


FINDINGS OF FACT

1.  The veteran had a NSLI policy in the face amount of 
$10,000 in force for many years.


2.  The veteran designated his spouse, T., as the principal 
beneficiary on this policy in 1953.  

3.  In 1969, the veteran designated his first spouse, T., as 
the principal beneficiary with his two sons, K. and K., as 
the contingent beneficiaries.

4.  The present record does not contain any further change of 
beneficiary for this policy for many years.

5.  The veteran signed a designation of beneficiary form 
dated on October 10, 2000, in which he designated his second 
spouse, E., as the sole principal beneficiary of his NSLI 
policy.  The veteran's x mark was witnessed by BJH and JLA of 
the VAMC.

6.  The objective evidence of record indicates that the 
veteran had the necessary mental capacity to comprehend the 
nature and significance of his act, recognize the objects of 
his bounty, and appreciate the consequences of his act when 
he signed with his mark the designation of beneficiary form 
on October 10, 2000.

7.  There was no undue influence placed upon the veteran when 
he signed the designation of beneficiary form on October 10, 
2000.


CONCLUSIONS OF LAW

1.  The veteran possessed the necessary testamentary capacity 
to perform a testamentary act on October 10, 2000.  38 C.F.R. 
§ 3.355 (2002).

2.  The appellant is not entitled to the proceeds of the 
veteran's National Service Life Insurance policy.  38 
U.S.C.A. § 1917 (West 1991); 38 C.F.R. § 3.355 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had a NSLI policy in force at the time of his 
death in the face amount of $10,000.  He had designated his 
spouse, T., as the principal beneficiary on the application 
for this policy in 1953 and again in 1969.  He did not change 
the beneficiary for this policy for many years thereafter, 
even though he and his first spouse divorced.  The question 
in this case concerns the validity of an October 10, 2000 
beneficiary designation, the last change of beneficiary form 
submitted by the veteran during his life.  The veteran signed 
this October 10, 2000, beneficiary designation (the veteran's 
signature appears as an X).  The veteran's second spouse, E., 
is named as the principal beneficiary on this form.  BJH and 
JLA, VA employees, signed the form as witnesses.

On appeal, the appellant contends that the veteran's health 
had deteriorated severely by October 2000 because of the 
brain tumor and central nervous system cancer, and that he 
was impaired mentally by his fatal disease.  The appellant 
contends that the veteran did not possess the necessary 
testamentary capacity at the time and that he was unduly 
influenced to sign the form.

The veteran's spouse, E., has been notified of the 
appellant's claim as a contested claimant.  She has not 
submitted any contentions.

Under 38 U.S.C.A. § 1917 (West 1991), the veteran the right 
to change the beneficiary of a NSLI policy at any time, with 
or without the knowledge or consent of any present or prior 
beneficiaries.  See also, 38 C.F.R. § 8.19 (2002).  To be 
effective, a change of beneficiary must be made by notice in 
writing, signed by the insured, and forwarded to the VA by 
the insured or his agent.  A change of beneficiary may not be 
made by last will and testament.  38 C.F.R. § 8.22.

The appellant has asserted that the veteran's second spouse, 
E., filled out and completed the form.  This assertion is not 
relevant.  The law only requires that it be signed by the 
veteran.  See Klekar v. West, 12 Vet. App. 503, 507 (1999).  
The form contains an X mark, which witnesses indicated was 
that of the veteran.  Although the appellant questioned 
whether the veteran actually signed the form, the appellant 
has not submitted any competent evidence to the contrary.

Attempts by a veteran to change beneficiaries are liberally 
construed by courts so as to effectuate the veteran's intent, 
with a two-prong test being used to determine if an actual 
change of beneficiary has taken place.  First, there must be 
evidence of an intention on the part of the veteran to change 
the beneficiary, and second, there must be some overt act 
then to effectuate this intent.  See Curtis v. West, 11 Vet. 
App. 129, 133 (1998).  The marking of his X to the 
beneficiary designation and having such form sent to the VA 
are evidence of the veteran's intent and overt action to 
effectuate such intent.

When such criteria have been met, a change of beneficiary 
designation may, however, be invalid, if it is determined 
that the insurer lacked testamentary capacity at the time of 
the disputed change of beneficiary.  38 C.F.R. § 3.355 
(2002).

Testamentary capacity is that degree of mental capacity 
necessary to enable a person to establish a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognize the 
objects of his bounty, and appreciate the consequences of his 
act, uninfluenced by any material delusion as to the property 
or persons involved.  Due consideration should be given to 
all facts of record, with emphasis being placed on those 
facts bearing upon the mental condition of the testator 
(insured) at the time or nearest the time he executed the 
designation or change.  In this connection, consideration 
should be give to lay as well as medical evidence.  38 C.F.R. 
§ 3.355 (2002).

Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess testamentary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general, but rebuttable, 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubt should be resolved in 
favor of testamentary capacity.  38 C.F.R. § 3.355.

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  See Morris v. United States, 217 
F. Supp. 220 (N.D. Tex. 1963).  To rebut the presumption of 
testamentary capacity, the contestant must show a lack of 
testamentary capacity by a preponderance of the evidence.  
See Elias v. Brown, 10 Vet. App. 259 (1997).

The appellant has argued that the veteran was impaired by his 
fatal disease when he signed the beneficiary designation on 
October 10, 2000.  However, he acknowledged that he was not 
present at the time.  He did, however, testify and provided 
statements to support his assertion that the veteran was not 
lucid during this time.  The veteran's two brothers testified 
at the hearing that it was their opinion that the veteran did 
not know what he was signing.  Mr. S.H. stated that he 
visited the veteran on October 10, 2000, and that the veteran 
did not recognize him.  However, Mr. S.H. stated that he was 
not present when the veteran signed the document in question.

In statements dated in December 2000, several family members 
of the veteran reported that they visited the veteran on 
multiple occasions in July, August, September, October, and 
November 2000 and that the veteran did not recognize them and 
was in and out of consciousness during their visits.  Several 
family members stated that he had to be fed as he was unable 
to hold a spoon and often his speech was slurred and he was 
hard to understand.  VA medical records indicated that due to 
the veteran's mental status, he was unable to participate in 
his own health care decisions.  None of the family members 
were present on October 10, 2000 at the time the veteran 
signed the papers.


VA medical records from June 2000 to November 2000 indicate 
that the veteran's cognitive awareness varied throughout the 
day, that he was sometimes alert and oriented while other 
times he was lethargic, unresponsive, and difficult to 
understand if he spoke.  On October 10, 2000, nurses notes 
time stamped from 10:39 am to 18:30 p.m. (6:30pm) indicated 
that the veteran was alert and oriented.  A Social Work note 
signed by BJH reported that the veteran's spouse came at 
15:45 on October 10, 2000 with paperwork, which included the 
VA life insurance, to be signed and notarized by the veteran.  
BJH stated that she spoke with the veteran regarding the 
paperwork and that he confirmed his understanding.  The first 
indication in the nurses' notes that the veteran was confused 
on October 10, 2000 was at 22:44, i.e., approximately 10:45 
p.m.  

In December 2000 response to questions, BJH, the VA Social 
Worker and Notary Public, who witnessed and notarized the 
veteran's VA life insurance designation of beneficiary form, 
stated that the veteran was alert and lucid to his 
surroundings and the people, signed the form of his own free 
will, that it was his preference, and that it was her opinion 
that the veteran could comprehend the nature and importance 
of the act and had knowledge of what he was doing at the time 
in question.  

JLA, the VAMC employee who witnessed the form, stated in her 
December 2000 response that it appeared that the veteran was 
lucid and alert at the time he signed the form, that the 
veteran appeared to be acting of his own free will when he 
signed the form, and that it was her opinion that the veteran 
could comprehend the nature and importance of the act and had 
knowledge of what he was doing at the time in question.

In a February 2001 letter, L. F., a physician's assistant, 
reported that he assisted in the care of the veteran.  He 
stated that the veteran's mental status varied from 
intermittent confusion to alert and oriented.  Based on 
review of the chart for that day, the physician's assistant 
opined that at the time the veteran signed the documents, he 
had the mental capacity to understand the importance of the 
beneficiary change.

In an April 2001 interview with the VA claims examiner, BJH, 
the VA social worker stated that she remembered the veteran 
quite well and that he was alert and oriented when he signed 
the papers.  She reported that as a social worker and Notary 
public, she is often requested to witness and notarize 
documents and therefore, in addition to actually seeing the 
patients sign, she also has to be satisfied that they 
understand what they are doing.

In an April 2001 letter, the veteran's physician, Dr. A.K., 
reported that he did not see the veteran on October 10, 2000 
so he must rely on the nurses' notes and the social worker's 
report.  Dr. K stated that it was his opinion that the 
veteran's mental status varied from lethargy in the morning 
to confused during the evening, but that most of the late 
morning and afternoon, the veteran was alert and oriented.  
Thus, Dr. K stated that at the time the veteran signed the 
papers, he was alert and oriented and may have known what he 
was doing.  Dr. K. further reported that the social worker 
who witnessed and notarized the veteran's signature, is very 
conscientious about patient competency and confirming patient 
understanding in this type of circumstance.

In a July 2001 report of contact, Mr. J. Duffy, a special 
agent with VA Inspector General's office, stated that he was 
called in because there was an apparent attempt to murder the 
veteran by giving him opiates.  Mr. Duffy stated that 
according to the nurses, the veteran's spouse often brought 
papers to the veteran which he refused to sign.  Mr. Duffy 
stated that after the attempt, the veteran was placed in 
isolation and could not have visitors without a nurse 
present.  Mr. Duffy stated that according to the veteran's 
doctor, the veteran was generally alert and did not receive 
pain medication. 

The statements by the witnesses to the veteran's signature 
and the medical evidence are very persuasive in establishing 
that the veteran possessed the necessary mental capacity to 
comprehend the nature and significance of his act and 
appreciate the consequences of his act when he signed the 
beneficiary designation on October 10, 2000.  The medical 
evidence in this case is much more persuasive than the 
statements submitted by the appellant.  Additionally, the 
veteran's physician, Dr. K. and the physician's assistant who 
assisted in the veteran's care, after reviewing the medical 
charts, noted that the veteran's mental status varied from 
time to time, but opined that during the time in question was 
alert and oriented.  Furthermore, Dr. K. stated that the 
social worker who witnessed and notarized the document, is 
very conscientious about patients competency and 
understanding when signing documents.  Consequently, the 
appellant has not provided the necessary evidentiary basis or 
carried the evidentiary burden of proving lack of 
testamentary capacity.

The Board observes that the veteran's spouse, E., by the 
nature of her relationship with the veteran, may have had 
some influence on the veteran; however, the veteran was in 
the hospital at the time the document was signed and the 
signing of the document was witnessed by two VA employees.  
In essence, while the statements provided by the appellant 
tend to show that E. may have had the opportunity to 
influence the veteran concerning the insurance policy, the 
present record does not establish that E. exerted such 
influence to change the beneficiary of the veteran's NSLI 
policy.  The evidence is not persuasive that E. overpowered 
and subverted the veteran's mind to execute the beneficiary 
designation on October 10, 2000, and make a testamentary act, 
which he would not otherwise have made.  For the reasons 
discussed above, the Board concludes that E. is the last-
named beneficiary of the veteran's NSLI policy and the person 
entitled to the proceeds of such policy.  As such, the 
appellant's appeal must be denied.



VCAA

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16  Vet. App. 183 
(2002).

In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The appellant has not 
identified any evidence which may be pertinent to his claim 
which the ROIC has not obtained and considered.  The ROIC 
notified the appellant of the requirements in law to 
establish entitlement to the benefits.  The appellant was 
provided the opportunity to testify at a hearing before a 
Member of the Board.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides the appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).




ORDER

Entitlement by the appellant to proceeds of National Service 
Life Insurance policy  is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals





